Judgment in an action to restrain defendant from engaging in the laundry business in Queens and Nassau counties until May 26, 1937, and from soliciting plaintiff’s customers reversed on the law, with costs, and the complaint dismissed, with costs. In the absence of proof of mutual mistake of the parties, or mistake on plaintiff’s part and fraud on the part of defendant, the release executed and delivered by plaintiff to defendant bars plaintiff’s right to recover. (Kirchner v. N. H. S. M. Co., 135 N. Y. 182.) The appeal from the decision is dismissed. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.